Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
                                                                   FILED
                                                                 Apr 18 2012, 9:00 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                        CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

ERNEST P. GALOS                                       GREGORY F. ZOELLER
South Bend, Indiana                                   Attorney General of Indiana

                                                      RYAN D. JOHANNINGSMEIER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RONALD EDWARD MADISON, JR.,                           )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 71A04-1110-CR-597
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                            The Honorable J. Jerome Frese, Judge
                             Cause No. 71D03-1003-FD-00200


                                            April 18, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                               Case Summary

        Ronald Edward Madison, Jr., appeals his conviction for Class D felony possession

of cocaine. Specifically, Madison argues that the police officers did not have reasonable

suspicion to stop him and that the evidence is insufficient to support his conviction.

Finding that the officers had reasonable suspicion to conduct a brief Terry stop and the

evidence is sufficient to support Madison’s conviction, we affirm.

                                     Facts and Procedural History

        The evidence most favorable to the verdict shows that just before midnight on

March 12, 2010, South Bend Police Department Officer Aaron Knepper and Corporal

Erik Schlegelmilch received a dispatch that an unidentified person had called in to report

that a male had either been pointing a gun or threatening a female with a gun in the area

of Elwood and Johnson Streets. When Officer Knepper arrived in the area, he was

“flagged down” by people on the street. Tr. p. 56.1 Dispatch told Officer Knepper that

the unidentified caller had reported that the male was now headed to Olive Street in a

green Ford Focus. Supp. Tr. p. 8. When Officer Knepper arrived in that area, dispatch

told him that the car was heading southbound.                        Officer Knepper started driving

southbound when he observed a green Ford Focus. It was the only car driving in the

area.

        According to Officer Knepper, the green Ford Focus was driving “rather quickly”

and “was exceeding the speed limit.” Tr. p. 57; Supp. Tr. p. 8. Although Officer

Knepper was driving sixty miles per hour in this thirty-mile-per-hour zone, it still took


        1
            We refer to the trial transcript as “Tr.” and the suppression-hearing transcript as “Supp. Tr.”
                                                        2
him a couple of blocks to catch up to the green Ford Focus. Supp. Tr. p. 8. In addition to

speeding, the green Ford Focus made two turns without signaling, at which point Officer

Knepper activated his emergency lights. The green Ford Focus initially stopped but then

pulled forward to the side of the street. Because Officer Knepper considered this a “high

risk stop due to the nature of the call,” he called for backup and waited outside his patrol

car with his gun drawn and pointed at the green Ford Focus. Tr. p. 57. Once backup

arrived, Officer Knepper ordered the driver to exit the vehicle and walk backwards

toward him. Officer Knepper then handcuffed the driver, identified as Madison, and put

him in his patrol car.

       As Officer Knepper was putting Madison in his patrol car, Corporal Schlegelmilch

approached the green Ford Focus to see if there were any passengers inside; there were

none. But when Corporal Schlegelmilch walked up to the green Ford Focus, he plainly

observed a plastic baggie containing a white rock-like substance on the driver’s side

floorboard. Corporal Schlegelmilch reported his finding to Officer Knepper. Officer

Knepper then photographed the baggie, which both officers believed to contain crack

cocaine. Officer Knepper field tested the contents, secured the baggie in his vehicle, and

later placed the baggie in the evidence box.        Laboratory testing revealed that the

substance was cocaine.

       Officer Knepper then transported Madison to the St. Joseph County Jail. During

the booking process, Madison “started to forcibly gag, hold his stomach, [and] clutch in

pain.” Id. at 62. He told the nursing staff that he was not feeling well. Because Officer

Knepper suspected that Madison may have swallowed drugs or something that could


                                             3
have harmed him, he took Madison to the emergency room. During the drive, Madison

asked Officer Knepper to roll down the window so that he could vomit. Not willing to

compromise or lose any evidence, Officer Knepper told Madison that if he needed to

throw up, he could do so in his patrol car. Madison did not vomit. While at the hospital,

Madison asked Officer Knepper if he could use the restroom. When Officer Knepper

told Madison that he had to accompany him, Madison suddenly no longer had to use the

restroom. The nurses then asked Madison to disrobe and put on a gown for treatment. At

this request, Madison again changed course and said that he no longer wanted treatment.

Officer Knepper took Madison back to the jail.

       Madison was booked into the jail. Due to the nature of the crime, Officer Knepper

and another officer took Madison to the showers for a strip search.2 Madison was

“uncooperative” during the search. Id. at 65. The protocol is for the arrestee to remove

one article of clothing at a time, turn it inside out, and hand it to the officers. But when

Madison was down to his boxers, “he put one of his hands behind him and he would not

remove his hand” and said he was “not doing nothing.” Id. at 66. Believing that

Madison was hiding contraband, Officer Knepper ordered him to remove his hands from

his underwear. Although Madison eventually took off his underwear, he refused to turn

around.    The officers then approached Madison, grabbed his arms, and turned him

around. At that point the officers saw a “bagg[ie] in between his butt cheeks.” Id. at 67.

The baggie contained a white rock-like substance. The officers retrieved the baggie and




       2
          Madison does not challenge his strip search. See Florence v. Bd. of Chosen Freeholders of the
Cnty. of Burlington, No. 10-945, 566 U.S. __ (Apr. 2, 2012).
                                                  4
placed it in the evidence box. Laboratory testing later revealed that the substance was

cocaine. The weight of the cocaine in both baggies totaled 1.79 grams.

        The State charged Madison with possession of cocaine as a Class D felony.

Madison filed a motion to suppress both baggies of cocaine, which the trial court denied.

A jury trial was held, at which Madison testified in his defense. The jury found him

guilty as charged.

        Madison now appeals.

                                     Discussion and Decision

        Madison raises two issues on appeal. First, he contends that the trial court erred in

admitting the cocaine into evidence at trial because the officers did not have reasonable

suspicion to initially stop him.3 Second, he contends that the evidence is insufficient to

support his conviction.

                                     I. Reasonable Suspicion

        Madison first contends that the trial court erred in admitting both baggies of

cocaine into evidence at trial because the officers did not have reasonable suspicion to

stop him in the first place.4 The existence of reasonable suspicion is a question of law

which is renewed de novo. State v. Campbell, 905 N.E.2d 51, 54 (Ind. Ct. App. 2009),

trans. denied.



        3
         Madison adds that the trial court erred in denying his motion to suppress. But because Madison
appeals following a completed trial, the only issue is whether the trial court erred in admitting the
evidence at trial. See Patterson v. State, 958 N.E.2d 478, 482 (Ind. Ct. App. 2011).
        4
          We note that Madison does not argue that he was actually arrested when Officer Knepper
pointed his gun at his car, ordered to him exit, and handcuffed him. See Willis v. State, 907 N.E.2d 541,
545 (Ind. Ct. App. 2009).

                                                   5
        The Fourth Amendment to the United States Constitution prohibits unreasonable

searches and seizures by the government.5 Patterson v. State, 958 N.E.2d 478, 482 (Ind.

Ct. App. 2011). “Searches performed by government officials without warrants are per

se unreasonable under the Fourth Amendment, subject to a ‘few specifically established

and well-delineated exceptions.’” Holder v. State, 847 N.E.2d 930, 935 (Ind. 2006)

(quoting Katz v. United States, 389 U.S. 347, 357 (1967)). When a search is conducted

without a warrant, the State bears the burden of proving that an exception to the warrant

requirement existed at the time of the search. Patterson, 958 N.E.2d at 482.

        One such exception was established in Terry v. Ohio, in which the United States

Supreme Court held that a police officer may briefly detain a person for investigatory

purposes without a warrant or probable cause if, based on specific and articulable facts

together with reasonable inferences from those facts, the officer has reasonable suspicion

that criminal activity was afoot. 392 U.S. 1, 30 (1968); State v. Renzulli, 958 N.E.2d

1143, 1146 (Ind. 2011). Reasonable suspicion is a “‘somewhat abstract’” concept that is

not readily reduced to a “‘neat set of legal rules.’” Renzulli, 958 N.E.2d at 1146 (quoting

United States v. Arvizu, 534 U.S. 266, 274 (2002)). When making a reasonable-suspicion

determination, reviewing courts examine the “totality of the circumstances” of each case

to see whether the detaining officer has a “particularized and objective basis” for

suspecting legal wrongdoing. Id. at 1146-47.




        5
          Although Madison quotes Article 1, Section 11 of the Indiana Constitution, he provides no
discernible independent analysis of this issue under the Indiana Constitution and relies largely on Fourth
Amendment jurisprudence. We therefore address this issue only under the United States Constitution. In
any event, our decision today would be the same under the Indiana Constitution.
                                                    6
       Here, Madison argues that the anonymous tip did not supply the officers with

reasonable suspicion to stop him because the caller was never identified. Our Supreme

Court recently addressed anonymous tips and tips from concerned citizens in Renzulli. In

Renzulli, a person, giving his name and phone number, called 911 around 1:00 a.m. to

report a possibly intoxicated driver. The caller identified the car by saying that it just

pulled into a BP gas station and was a “blue Jetta.” Renzulli, 958 N.E.2d at 1145. The

caller, who never got close enough to the car to get a license plate number because of

safety concerns, later said that it might be a “Volkswagen Passat.” Id. A police officer

immediately went to the BP, saw a blue Volkswagen about to leave, and asked the

vehicle to stop. Observing that the driver showed signs of intoxication, the officer had

her perform field-sobriety tests, all of which she failed. The officer then arrested the

driver for operating while intoxicated.

       Although Renzulli involves a tip from a concerned citizen and not an anonymous

tip, our Supreme Court nevertheless analogized the case with anonymous-tip cases. Id. at

1147. Using an anonymous-tip case from the United States Supreme Court, Alabama v.

White, 496 U.S. 325 (1990), our Supreme Court concluded that in White, “the factors

upholding the anonymous tip were the officers’ observations that validated the

information received, substantiating the reasonable suspicion requirement.” Renzulli, 958

N.E.2d at 1147.     Our Supreme Court also relied on an Indiana case involving an

unidentified informant, Bogetti v. State, 723 N.E.2d 876, 879 (Ind. Ct. App. 2000), which

held that a tip will be deemed reliable when an individual provides specific information

to police officers, such as a vehicle description. Renzulli, 958 N.E.2d at 1148. Based on


                                            7
these decisions, our Supreme Court held that the tip in Renzulli was “enough to permit a

brief Terry stop” because the caller “provided the color and make of the vehicle, at the

location the police arrived, at a time of night with minimal vehicular traffic, and

importantly, the police officer arrived almost immediately after the 911 dispatch.” Id.

Finding that the caller’s tip provided “enough independent reliability,” our Supreme

Court concluded that it did not need to rely on the defendant’s future behavior. Id.

        Looking at the totality of the circumstances in this case, we find that the officers

had reasonable suspicion to conduct an investigatory stop of Madison’s green Ford

Focus. The officers thought that they were investigating a potentially dangerous situation

involving a gun.6 Although the officers did not know the identity of the caller, they knew

that they were to be looking for a male driving a green Ford Focus south on Olive Street.

When Officer Knepper arrived in the area, he in fact observed a green Ford Focus, which,

notably, was the only other car driving at that time of night.                      Accordingly, the

unidentified caller’s report provided sufficient indicia of reliability.

        Moreover, the car was speeding and twice turned without signaling. Tellingly,

Madison does not challenge the well-settled principle that a police officer may stop a

vehicle upon observing a minor traffic violation. See Reinhart v. State, 930 N.E.2d 42,

45 (Ind. Ct. App. 2010).          Instead, Madison posits that Officer Knepper’s “primary

reason” for stopping him “was the anonymous tip, not any traffic violation.” Appellant’s

Br. p. 12. But even assuming that Officer Knepper’s primary motivation for stopping

        6
          Madison argues that because the officers ultimately found no gun and later talked to the mother
of his children on the scene, who claimed that there was never an altercation between them, the original
tip was false and the officers should not have stopped him in the first place. However, reasonable
suspicion is based on facts known to the officer at the time of the stop. See Finger v. State, 799 N.E.2d
528, 533-34 (Ind. 2003). Here, the officers did not know these facts at the time of the stop.
                                                   8
Madison was to investigate the report that he threatened someone with a gun, because

Officer Knepper saw minor traffic violations that Madison does not contest, the Terry

stop was proper based on the traffic violations alone. See Parish v. State, 936 N.E.2d

346, 352 (Ind. Ct. App. 2010), trans. denied; State v. Voit, 679 N.E.2d 1360, 1363 (Ind.

Ct. App. 1997) (“That these officers were specifically watching for Voit and their

primary motivation in pulling her over may have been to investigate drug activity does

not convert a valid traffic stop into an unconstitutional search and seizure.”).

       In addition, when Officer Knepper activated his emergency lights, Madison

stopped the car but then pulled forward to the side of the street.

       Because of the time of night, Madison’s green Ford Focus fit the description given

by the caller and was the only car driving where the caller said the car would be, Madison

committed several minor traffic violations, including speeding, and Madison initially

acted suspiciously when he was pulled over, we conclude that the officers had reasonable

suspicion to conduct a brief Terry stop. During this lawful stop, the officers saw a baggie

of crack cocaine in plain view on the driver’s side floorboard, which then gave them

probable cause to arrest Madison for possessing cocaine. During the booking process,

the officers discovered additional cocaine in his buttocks. Because there was reasonable

suspicion for the Terry stop, the trial court did not abuse its discretion in admitting the

cocaine found in Madison’s car and on his person into evidence at trial.

                              II. Sufficiency of the Evidence

       Finally, Madison contends that the evidence is insufficient to support his

conviction for Class D felony possession of cocaine. When reviewing the sufficiency of


                                              9
the evidence to support a conviction, we must consider only the probative evidence and

reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

2007).     We do not assess witness credibility or reweigh the evidence.          Id.   When

confronted with conflicting evidence, we consider it most favorably to the trial court’s

ruling. Id. We affirm the conviction unless “no reasonable fact-finder could find the

elements of the crime proven beyond a reasonable doubt.” Id. (quotation omitted). It is

not necessary that the evidence overcome every reasonable hypothesis of innocence. Id.

at 147. The evidence is sufficient if an inference may reasonably be drawn from it to

support the verdict. Id.

         First, Madison argues that the evidence is insufficient to prove that he possessed

the cocaine found in the car because the car belonged to an “acquaintance,” he had it for

only “about an hour” when he was stopped by police, and there was trash and debris on

the floor that could have masked the baggie. Tr. p. 190; State’s Ex. 4. Notably, Madison

cites no case law for this argument and fails to acknowledge the well-settled principle

that a conviction for possession of cocaine may rest upon proof of either actual or

constructive possession. See Perry v. State, 956 N.E.2d 41, 61 (Ind. Ct. App. 2011).

Because the evidence shows that Madison was the driver and only occupant of the car

and the cocaine was clearly visible in front of the driver’s seat, State’s Ex. 4, the evidence

is sufficient to show that Madison possessed the cocaine found in the car.

         Finally, Madison argues that the evidence is insufficient to prove that he possessed

the cocaine that was removed from his buttocks because he “adamantly denies that he

ever possessed the item.” Appellant’s Br. p. 15. Madison also points to inconsistencies


                                              10
in Officer Knepper’s testimony regarding whether he or the other officer actually

removed the cocaine from Madison’s buttocks.          See Tr. p. 107 (Officer Knepper

clarifying at trial, “The correct way it happened is it was taken by Deputy Carire and

placed into my hand.”). Regardless of which officer actually removed the cocaine, the

evidence clearly shows that a baggie of cocaine was removed from Madison’s buttocks.

The evidence is sufficient to show that Madison possessed this baggie of cocaine. We

therefore affirm his conviction for possession of cocaine.

       Affirmed.

CRONE, J., and BRADFORD, J., concur.




                                            11